EXHIBIT 10.13

AGREEMENT

BETWEEN

DOUGLAS McCUTCHEON

AND

NANOMETRICS INCORPORATED

This Agreement is made and entered into this 27th day of September 2005 by and
between Douglas McCutcheon (“Mr. McCutcheon”), a California resident, and
Nanometrics Incorporated (the “Company”), a California corporation.

WHEREAS, Mr. McCutcheon has been hired by the Company as its new Executive Vice
President, Finance and Administration, and Chief Financial Officer effective
September 14, 2005, and

WHEREAS, the Company wishes to allow Mr. McCutcheon to focus his attention upon
his new duties by providing him with a degree of financial security and income
protection in the event of an involuntary termination for certain reasons.

NOW, THEREFORE, the parties hereby agree as follows:

1. This Agreement is intended solely to set out the parties’ understanding with
respect to the involuntary separation of Mr. McCutcheon and is not intended to
constitute a contract of employment for any period of time. Mr. McCutcheon
understands that he is, and following the execution of this Agreement, remains
an at-will employee of the Company.

2. In the event that Mr. McCutcheon is required or requested for any reason not
involving good cause to involuntary relinquish his positions with the Company
and its subsidiaries including, but not limited to, Executive Vice President,
Finance and Administration, and Chief Financial Officer of the Company, the
Company agrees, as a separation payment, to pay to Mr. McCutcheon his usual
annual salary with standard deductions, but no bonuses, on the Company’s normal
paydays for a period of one (1) year from date of separation, provided
Mr. McCutcheon executes a general release and promptly resigns from all
positions as requested. If Mr. McCutcheon relinquishes his positions voluntarily
or if his separation involves good cause, he shall be due no separation payment.
Mr. McCutcheon’s separation shall be for good cause only if he commits
misconduct, unjustifiably neglects his duties, or acts in a way that has a
direct, substantial and adverse effect on Nanometrics or its reputation.



--------------------------------------------------------------------------------

3. This Agreement constitutes the entire agreement between the parties
pertaining to the separation of Mr. McCutcheon from Nanometrics and is intended
to apply to the exclusion of all other remedies in the event of such separation.

4. This Agreement shall be governed by and construed in accordance with the laws
of the State of California.

5. In the event of disagreement, the parties agree to attempt to work out their
differences in good faith. In the event the parties are unable to so work out
their differences, any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be settled by arbitration in accordance
with the Commercial Arbitration Rules of the American Arbitration Association,
and judgment upon the award rendered by the arbitrator(s) may be entered in any
court having jurisdiction thereof. The parties agree that such arbitration shall
be held in Santa Clara County, California and that the Company shall reimburse
Mr. McCutcheon’s reasonable costs and attorneys’ fees.

Executed as of the date first above written.

 

NANOMETRICS INCORPORATED By:  

/s/ John Heaton

  John Heaton   Chief Executive Officer

 

AGREED TO AND ACCEPTED:

/s/ Douglas McCutcheon

Douglas McCutcheon

 

-2-